Citation Nr: 0218210	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
heart disease.

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Linda Burns, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty with the U.S. Navy 
from November 1960 to September 1962.  He also served on 
active duty for training with the Army National Guard of 
the State of Alabama from July 26, 1980 to August 10, 
1980.  

This appeal arises from a June 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).  The veteran testified at a 
personal hearing which was chaired by the undersigned 
member of the Board of Veterans' Appeals (the Board) at 
the RO in October 2000.

This matter was last before the Board in December 2000.  
At that time, the Board remanded the appellant's claim to 
enable the RO to properly adjudicate the issue of whether 
the appellant had submitted new and material evidence that 
was sufficient to reopen claim, which had previously been 
denied by the Board in December 1983 and in December 1985.  

The record reflects that in September 2002, the RO 
determined that the appellant had not submitted new and 
material evidence that was sufficient to reopen the claim.  
The appellant's VA claims folder was thereupon returned to 
the Board. 


REMAND

In a statement in support of his claim (VA Form 21-4138) 
dated September 3, 2002, the appellant requested that he 
be scheduled for a Videoconference Hearing.  Accordingly, 
the claim will be remanded so that the requested hearing 
may be scheduled.

The record further reflects that by rating decision dated 
in March 2002, service connection was denied for diabetes 
mellitus.  The appellant submitted a Notice of 
Disagreement as to this rating decision in May 2002.  To 
the Board's knowledge, a Statement of the Case has not 
been issued.  It is now well-settled that the filing of a 
notice of disagreement commences an appeal and as such is 
sufficient to confer appellate jurisdiction to the Board.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  The 
appellant's claim of entitlement to service connection for 
diabetes mellitus is therefore being remanded to the RO 
for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

These matters are therefore REMANDED for the following 
actions:

1. After determining whether any 
additional evidentiary development is 
necessary and accomplishing such, the 
RO should issue to the appellant a 
Statement of the Case which addresses 
his claim of entitlement to service 
connection for diabetes mellitus.  If 
the RO's decision is unfavorable, the 
RO should furnish the appellant with 
appropriate notice as to the appeal 
process.  

2. The RO should schedule the appellant 
for a videoconference hearing and 
notify him and his representative of 
the date and time thereof.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



